Opinion issued November 29, 2007








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00678-CV
____________

IN RE BEI ENGINEERS, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM  OPINION
          Relator, BEI Engineers, has filed a petition for writ of mandamus complaining
of Judge Sharon McCally’s
 June 15, 2007 order denying its motion for summary
judgment.  
          We deny the petition for writ of mandamus.  We vacate our order dated
September 4, 2007 staying all proceedings in the underlying cause.
PER CURIAM
Panel consists of Justices Taft, Hanks, and Higley.